Exhibit 10.4
 
After recording, return to:
Robertson & Williams
3033 N.W. 63rd Street, Suite 200
Oklahoma City, OK 73116


A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE ALLOWS THE
MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.


MORTGAGE


This Mortgage (the "Mortgage") made this _____ day of January, 2011, by and
between Osage Exploration and Development, Inc. (the "Mortgagor"), having an
address of 2445  Fifth Avenue, Suite 310, San Diego, CA  92101, and Blackrock
Management, Inc. (the "Mortgagee"), having an address of
____________________________, San Diego, CA ________.


W I T N E S S E T H:


WHEREAS, Mortgagor is justly indebted to the Mortgagee in the sum of Five
Hundred Thousand Dollars ($500,000.00), with Loan Fee of $100,000.00, according
to the terms of a certain promissory note dated January _____, 2011(the "Note"),
maturing May ______ 2011.


NOW, THEREFORE, to secure to the Mortgagee the payment of the aforesaid
indebtedness, with interest thereon, the payment of all other monies secured
hereby or advanced hereunder and the performance of the covenants and agreements
herein contained, the Mortgagor does hereby grant, bargain, sell, convey and
mortgage unto the Mortgagee and to its, successors and assigns, the oil and gas
leases located in Logan County, State of Oklahoma, described as:


See Exhibit "A", attached hereto and made a part hereof,


together with any and all oil and gas leases acquired hereafter with the
proceeds of the underlying Note and of all rights, title and interest thereof,
collectively called the "Mortgaged Interests" and are hereby declared to be
subject to the lien of this Mortgage, as security for payment of the aforesaid
indebtedness.


TO HAVE AND TO HOLD the Mortgaged Interests with all the rights, improvements
and appurtenances thereunto belonging, or in anywise appertaining unto the
Mortgagee, Blackrock Management, Inc., its successors and assigns, forever.  The
Mortgagor covenants that the Mortgagor is seized of an indefeasible leasehold
estate in fee simple in the Mortgaged Interests, that the Mortgagor has a right
to sell, convey, assign and mortgage the same, that the Mortgaged Interests are
free and clear of all general and special taxes, liens, charges and encumbrances
of every kind and character, and that the Mortgagor hereby warrants and will
forever defend the title thereto against the claims of all persons whomsoever.
 
 
1

--------------------------------------------------------------------------------

 
 
This Mortgage is made subject to the following covenants, conditions and
agreements:



1.           INDEBTEDNESS SECURED.  This mortgage shall secure the payment of
all indebtedness of the Mortgagor to the Mortgagee, including but not limited
to: the Note, including any and all future advancements made by the Mortgagee
thereunder, and any and all additional indebtedness of the Mortgagor to the
Mortgagee, whether or not incurred or becoming payable under the provisions
hereof and whether as future advancements or otherwise; any renewals or
extensions of either of the Note or other indebtedness; and payment of all sums
advanced to or for the benefit of Mortgagor by Mortgagee under the provisions of
this Mortgage and the Note.



2.           PRESERVATION AND MAINTENANCE OF PROPERTY.  With respect to the
Mortgaged Interests, the Mortgagor covenants and agrees to pay all general and
special taxes and assessments and other charges that my be levied or assessed
upon or against the same as they become due and payable and to furnish to the
Mortgagee receipts showing payment of any such taxes and assessments, if
demanded; to pay all delay rentals, bonuses, shut-in royalties,  and royalties
now existing or hereafter arising, that may become liens upon or charges against
the same; to comply with or cause to be complied with all requirements of any
governmental authority relating to the Mortgaged Interests.  The Mortgagor
further covenants and agrees that the Mortgagor will not commit nor suffer to be
committed any waste of the Mortgaged Interests; nor initiate, join in or consent
to any change in any private restrictive covenant, zoning ordinance, or other
public or private restrictions limiting or defining the uses which may be made
of the Mortgaged Interests or any part thereof; nor permit any lien or
encumbrance, of any kind or character, to accrue or remain on the Mortgaged
Interests or any part thereof without the prior written consent of the
Mortgagee.



3.           CONDEMNATION.  The Mortgagor covenants and agrees that if at any
time all or any portion of the Mortgaged Interests shall be taken or damaged
under the power of eminent domain, the award received by condemnation
proceedings for any property so taken or any payment received in lieu of such
condemnation proceedings shall be paid directly to the Mortgagee and all or any
portion of such award or payment, at the option of the Mortgagee, shall be
applied to the indebtedness hereby secured or paid over, wholly or in part, to
the Mortgagor for the purpose of altering, restoring or rebuilding any part of
the Mortgaged Interests which may have been altered, damaged or destroyed as a
result of any such taking or damage, or for any other purpose or object
satisfactory to Mortgagee; provided, that the Mortgagee shall not be obligated
to see to the application of any amount paid over to Mortgagor.
 
 
2

--------------------------------------------------------------------------------

 


4.           INDULGENCES, EXTENSIONS, RELEASES, WAIVERS AND ADVANCES.


(a)  Mortgagee may at any time, without notice to any person, grant to the
Mortgagor any indulgence, forbearance or any extension of time for the payment
of any indebtedness secured hereby or allow any change or substitution of or for
any of the property described in this Mortgage or any other collateral which may
be held by the Mortgagee, without in any manner affecting the liability of the
Mortgagor, any endorser of the indebtedness hereby secured or any other person
liable for the payment of said indebtedness together with interest and any other
sums which may be due and payable to the Mortgagee, and also without in any
manner affecting or impairing the lien of this Mortgage upon the remainder of
the property and other collateral which is not changed or substituted; and it is
also understood and agreed that the Mortgagee may at any time, without notice to
any person, release any portion of any other collateral which may be held as
security for the payment of the indebtedness hereby secured, either with or
without any consideration for such release or releases without in any manner
affecting the liability of the Mortgagor, all endorser, and all other persons
who are or shall be liable for the payment of said indebtedness, and without
affecting, disturbing or impairing in any manner whatsoever the validity and
priority of the lien of this Mortgage upon the entire remainder of the Mortgaged
Interests which is not released, and without in any manner affecting or
impairing to any extent whatsoever any and all other collateral security which
may be held by the Mortgagee.  It is distinctly understood and agreed by the
Mortgagor and Mortgagee that any release or releases may be made by the
Mortgagee without the consent or approval of any person or persons whomsoever.


(b)  Any failure by the Mortgagee to insist upon the strict performance by the
Mortgagor of any of the terms and provisions hereby shall not be deemed to be a
waiver of any of the terms and provisions hereof, and the Mortgagee,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by the Mortgagor of any and all of the terms and
provisions of this Mortgage to be performed by the Mortgagor; neither the
Mortgagor nor any other person now or hereafter obligated for the payment of the
whole or any part of the sums now or hereafter secured by this Mortgage shall be
relieved of such obligation by reason of the failure of the Mortgagee to comply
with any request of the Mortgagor or of any other person so obligated to take
action to foreclose this Mortgage or otherwise enforces any of the provisions of
this Mortgage or of any obligations secured by this Mortgage, or by reason of
the release, regardless of consideration, of the whole or any part of the
security held for the indebtedness secured by this Mortgage, or by reason of any
agreement or stipulation between any subsequent owner or owners of the Mortgaged
Interests and the Mortgagee extending, from time to time, the time of payment or
modifying the terms of the Note or Mortgage without first having obtained the
consent of the Mortgagor or such other person, and, in the latter event, the
Mortgagor and all such other persons shall continue liable to make such payments
according to the terms of any such agreement of extension or modification unless
expressly released and discharged in writing by the Mortgagee, regardless of
consideration, and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Interests, the Mortgagee may
release the obligation of anyone at any time liable for any of the indebtedness
secured by this Mortgage or any part of the security held for the indebtedness
and may from time to time extend the time of payment or otherwise modify the
terms of any of the Note and/or this Mortgage without, as to the security or the
remainder thereof, in anywise impairing or affecting the lien of this Mortgage
or the priority of such lien, as security for the payment of the indebtedness as
it may be so extended or modified, over any subordinate lien; the holder of any
subordinate lien shall have no right to terminate any lease affecting the
Mortgaged Interests whether or not such lease be subordinate to this Mortgage;
and the Mortgagee may resort for the payment of the indebtedness secured hereby
to any other security therefor held by the Mortgagee in such order and manner as
the Mortgagee may elect.
 
 
3

--------------------------------------------------------------------------------

 


(c)  Mortgagor agrees that, if Mortgagor fails to perform any act or to take any
action which hereunder Mortgagor is required to perform or take, or to pay any
money which hereunder Mortgagor is required to pay the Mortgagee, in Mortgagor's
name or in its own name, may, but shall not be obligated to perform or cause to
be performed such act or take such action or pay such money, and any expenses so
incurred by the Mortgagee, and any money so paid by the Mortgagee, shall be a
demand obligation owing by Mortgagor to the Mortgagee and the Mortgagee, upon
making such payment, shall be subrogated to all of the rights of the person,
corporation or body politic receiving such payment.  Any amounts due and owing
by Mortgagor to the Mortgagee pursuant to this Mortgage shall bear interest from
the date such amount becomes due until paid at the rate of interest payable on
matured but unpaid principal of or interest on the Note and shall be a part of
the secured indebtedness and shall be secured by this Mortgage and by any other
instrument securing the secured indebtedness.


(d)  This mortgage is not assumable without written consent of the Mortgagee and
any sale of the Mortgaged Interests will cause all sums to be due and payable.



5.           TAXES.  The Mortgagor hereby agrees to pay any and all taxes which
may be levied or assessed directly or indirectly upon the Note and this
Mortgage, or the debt secured hereby, without regard to any law which may be
hereafter enacted imposing payment of the whole or any part thereof upon the
Mortgagee, its successors or assigns; and, upon violation of this agreement, or
upon the rendering by any court of competent jurisdiction of a decision that
such an agreement by a mortgagor is legally inoperative, or if the rate of said
tax added to the Loan Fee provided for in said Note shall exceed the then
maximum contract rate of interest, then, and in any such event, the debt hereby
secured, without deduction, shall, at the option of the Mortgagee, its
successors or assigns, become immediately due and payable, anything contained in
this Mortgage or in the Note secured hereby notwithstanding.  The additional
amounts which may become due and payable hereunder shall be part of the debt
secured by this Mortgage; provided, however, the provisions of this paragraph
shall not apply to the amount to be paid under the present Oklahoma mortgage tax
law, which the Mortgagee will pay.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           MORTGAGEE'S RIGHTS.


(a)  An "event of default" as used in this Mortgage shall mean the occurrence of
any of the following events:  (i) the failure of Mortgagor to make due and
punctual payment of the Note or of any other secured indebtedness or of any
installment of principal thereof or interest thereon, or any other amount
required to be paid under any of the Note, or this Mortgage, any other secured
indebtedness or any other instrument securing the payment of the Note, as the
same shall become due and payable, whether at maturity or when accelerated
pursuant to any power to accelerate contained in the Note or contained herein;
or (ii) the failure of Mortgagor to timely and properly observe, keep or perform
any covenant, agreement, warranty or condition in this Mortgage, other than the
payment of monies due thereunder, if such failure continues for ten (10) days
after notice, provided that Mortgagor shall not be in default hereunder if
Mortgagor shall within such ten (10) day period cure such default; or (iii)
Mortgagor becomes insolvent, or makes a transfer in fraud of creditors, or makes
an assignment for the benefit of creditors, or admits in writing its inability
to pay its debts as they become due; or (iv) a receiver, trustee or custodian is
appointed for, or takes possession of, all or substantially all of the assets of
Mortgagor, either in a proceeding brought by Mortgagor or in a proceeding
brought against Mortgagor and such appointment is not discharged or such
possession is not terminated within thirty (30) days after the effective date
thereof or Mortgagor consents to or acquiesces in such appointment or
possession; or (v) Mortgagor files a petition for relief under the United States
Bankruptcy Code, as amended, or any other present or future federal or state
insolvency, bankruptcy or similar law (all of the foregoing hereinafter
collectively called "Applicable Bankruptcy Law") or an involuntary petition for
relief is filed against Mortgagor under any applicable bankruptcy law and such
petition is not dismissed within thirty (30) days after the filing thereof, or
an order for relief naming Mortgagor is entered under any applicable bankruptcy
law, or any composition, rearrangement, extension, reorganization or other
relief of debtors now or hereafter existing is requested or consented to by
Mortgagor; or (vi) Mortgagor abandons all or a portion of the Mortgaged
Interests.


(b)  Upon the occurrence of an event of default, the Mortgagee shall have the
option of declaring all of the Note and all of the secured indebtedness in its
entirety to be immediately due and payable, and the liens and security interests
evidenced hereby shall be subject to foreclosure in any manner provided for
herein or provided for by law as the Mortgagee may elect.
 
 
5

--------------------------------------------------------------------------------

 


(c)  Upon the failure of the Mortgagor to pay any of the taxes or assessments,
or other charges above mentioned, as they become due and payable, or to pay any
other of the debts or liens above mentioned at the time above mentioned, or to
perform any of the Mortgagor's covenants and agreements herein, the Mortgagee is
hereby authorized, at its option, to pay such taxes, liens, assessments or other
charges herein mentioned, or any part thereof, and to remedy the Mortgagor's
failure to perform hereunder and pay the costs associated therewith, and the
Mortgagor hereby agrees to refund on demand all sum or sums so paid, with
interest thereon at the post default rate of interest stated in the Note; and
this Mortgage shall stand as security therefor; and any such sum or sums so paid
shall become part of the indebtedness hereby secured; provided, however, that
the retention of a lien hereunder for any sum so paid shall not be a waiver of
subrogation or substitution which the Mortgagee might otherwise have had, and,
in the event of the failure by the Mortgagor to pay any installment of
principal, Loan Fee or Default Interest within the time required by terms of the
Note secured hereby, or the failure to do any of the terms of this Mortgage or
the Note secured hereby, then in any of such events, whether the Mortgage has
paid any of the taxes, liens or other charges, or remedies the Mortgagor's
failure to perform, all as above mentioned, or not, the Mortgagee shall be
entitled to exercise any or all remedies provided or referenced in this
Mortgage.


(d)  Upon the institution of any foreclosure proceeding by the holder of any
mortgage or lien upon the Mortgaged Interests, or if any law is hereafter passed
by the State of Oklahoma deducting from the value of land, for the purpose of
taxation, any lien thereon or changing in any way the laws now in force for the
taxation of mortgages, or debts, and the interest thereon secured by mortgages,
for state or local purposes, or changing the manner of collection of any such
taxation so as to affect this Mortgage, then in any of said events, the
Mortgagee shall be entitled to exercise any or all remedies provided or
referenced in this Mortgage.


(e)  In the event the Mortgagor, without the prior written consent of the
Mortgagee, shall mortgage or otherwise encumber, sell, transfer, convey or
voluntarily or involuntarily permit or suffer the Mortgaged Interests or any
part thereof to be mortgaged, encumbered, sold, transferred or conveyed,
Mortgagee shall be entitled to exercise any or all remedies provided or
referenced in this Mortgage.  This provision shall apply to each and every sale,
transfer, conveyance or encumbrance regardless of whether or not the Mortgagee
has consented to or waived its rights hereunder whether by action or non-action
in connection with any previous sale, transfer, conveyance or encumbrance,
whether one or more.


(f)  Upon the occurrence of any of the events of default described above, the
whole of the indebtedness hereby secured shall, at the election of the
Mortgagee, become immediately due and payable without notice and the Mortgagee,
at its option, may proceed to foreclose this Mortgage, with or without
appraisement as the Mortgagee may elect at any time judgment is rendered; and
thereupon or at any time during the existence of any such default, the Mortgagee
shall be entitled to enter into possession of the Mortgaged Interests and to
collect the rents, issues and profits thereof, accrued and to accrue, and to
apply the same on any indebtedness secured hereby or, if the Mortgagee so
elects, the Mortgagee shall be entitled to the appointment of a receiver in any
court of competent jurisdiction to collect such rents, issues and profits under
the direction of the court, notice of the exercise thereof being hereby
waived.  In addition the Mortgagee shall be entitled to exercise any and all
other remedies available by applicable laws and judicial decisions.
 
 
6

--------------------------------------------------------------------------------

 
 
7.           POWER OF SALE.  The Mortgagee may elect to use the non-judicial
Power of Sale which is hereby conferred under the terms of this Mortgage.  Such
Power of Sale shall be exercised by giving the Mortgagor Notice of Intent to
Foreclose by Power of Sale and setting forth among other things, the nature of
the breach(es) or default(s) and the action required to effect a cure thereof
and the time period within which such cure may be effected all in compliance
with Title 46 Oklahoma Statutes §§ 40-48, both inclusive (Oklahoma Power of Sale
Mortgage Foreclosure Act) effective November 1, 1986, as the same may be amended
from time to time or other applicable statutory authority.


If no cure is effected within the statutory time limits, the Mortgagee may
accelerate the indebtedness without further notice (the aforementioned statutory
cure period shall run concurrently with the contractual provision for notice
before acceleration of debt) and may then proceed in the manner and subject to
the conditions of the above referenced statutes to send to the mortgagor and
other necessary parties a Notice of Sale and to sell and convey the Mortgaged
Interests in accordance with the above referenced statute.  The sale shall be
made at one or more sales, as an entirety or in parcels, upon such notice, at
such time and places, subject to all conditions and with the proceeds thereof to
be applied all as provided in said Oklahoma Power of Sale Foreclosure Act.  No
action of the Mortgagee based upon the provisions contained herein or contained
in the Oklahoma Power of Sale Mortgage Foreclosure Act, including, without
limitation, the giving of the Notice of Intent to Foreclose by Power of Sale or
the Notice of Sale, shall constitute an election of remedies which would
preclude the Mortgagee from pursuing judicial foreclosure before or at any time
after commencement of the power of sale foreclosure procedure.  The first party
waives notice of election to declare the whole debt due as above stated and also
the benefit of stay, valuation and appraisement laws.  The second party may
elect to foreclose with or without appraisement.



8.           FEES AND EXPENSES.  It is agreed that if, and as often as, this
Mortgage, or the Note hereby secured are placed in the hands of an attorney for
collection, or to protect the priority or validity of this Mortgage, or to
defend any suit affecting the title to the Mortgaged Interests, or to enforces
or defend any of the Mortgagee's rights hereunder, the Mortgagor shall pay to
the Mortgagee its reasonable attorney's fees, together with all court
disbursements relating to the Mortgaged Interests, which sums shall be secured
hereby.  If the Mortgagee exercises its power of sale hereunder, the Mortgagors
agree to pay to Mortgagee a reasonable attorney's fee.
 
 
7

--------------------------------------------------------------------------------

 


 9.          NOTICE.  Every provision for notice and demand or request shall be
deemed fulfilled by written notice and demand or request sent by United States
Certified Mail, return receipt requested, postage prepaid, addressed to such
party, or its successors, at their or its address last known to the Mortgagee.


10.         MISCELLANEOUS.


(a)  The rights of the Mortgagee arising under the clauses and covenants
contained in this Mortgage shall be separate, distinct and cumulative and none
of them shall be in exclusion of the other; and no act of the Mortgagee shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provisions, anything herein or otherwise to the contrary
notwithstanding.


(b)  The covenants and agreements contained herein are binding upon the
Mortgagor, and the successors and assigns of the Mortgagor, and shall inure to
the benefit of the Mortgagee and its successors and assigns.


(c)  In case of any sale under this Mortgage, by virtue of judicial proceedings
or otherwise, the Mortgaged Interests may be sold in one parcel and as an
entirety or in such parcels, manner or order as the Mortgagee in its sole
discretion may elect.


(d)  This Mortgage cannot be changed except by an agreement in writing, signed
by the party against whom enforcement of the change is sought and in recordable
form.


(e)  This Mortgage covers property situated in the State of Oklahoma, and is to
be governed by the laws of the State of Oklahoma.


(f)  Should any clause or provision of this Mortgage be invalid or void for any
reason, such invalid or void clause shall not affect the whole of this
instrument, and the balance of the provisions hereof shall remain in full force
and effect.



A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE ALLOWS THE
MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.
 
EXECUTED AND DELIVERED the day and month first above written.



MORTGAGOR: Osage Exploration and Development, Inc.        
    
By:
        Kim Bradford, President  

 
 
8

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT


STATE OF _________________________     )
   )           ss.
COUNTY OF ________________________   )


On this_______day of January, 2011, before me personally came Kim Bradford, to
me known, who by me being duly sworn, did depose and say that he is the
President of Osage Exploration and Development, Inc., the corporation described
in and which executed the foregoing instrument; that he executed the within and
foregoing as his free and voluntary act and deed adn as the free and voluntary
act and deed of such corporation.


Given under my hand and seal of office the day and year last above written.
 

            Notary Public  

 
My Commission Expires:
Commission No. ______________________
(SEAL)



 
9

--------------------------------------------------------------------------------

 